Citation Nr: 1325682	
Decision Date: 08/14/13    Archive Date: 08/16/13

DOCKET NO.  10-29 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for left chest pain with numbness of left arm and leg, hyperventilation syndrome.

2.  Entitlement to service connection for residuals, collapse lumbar spine, L-5, with radiculopathy.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Prem, Counsel



INTRODUCTION

The Veteran served on active duty from November 1952 to November 1954.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in June 2009; a statement of the case was issued in June 2010; and a substantive appeal was received in July 2010.   

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Pursuant to the Veteran's request, he was scheduled for a Travel Board hearing that was to take place on May 13, 2013.  In a correspondence that was received on May 8, 2013, the Veteran stated that he would be unable to attend the hearing due to illness.  He requested that he be rescheduled for a Travel Board hearing at a later date.  

Based on the foregoing, the Board finds that the Veteran took appropriate measures to request that his Board hearing be re-scheduled due to illness, and thus, good cause was shown for his failure to appear at his scheduled hearing.  

The Board recognizes that the Veteran was previously scheduled to appear at Board hearings dated August 2012 and December 2012; and that he now requested a re-scheduling of the hearing on three separate occasions. Nonetheless, pursuant to his desire to still appear for a Travel Board hearing, this matter must be remanded in order for his hearing to be rescheduled.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

Schedule the Veteran for a Board hearing before a Veterans Law Judge to be held at his local RO.  Notice of the hearing must be sent to the Veteran at his current mailing address. The case should then be processed in accordance with established appellate practices. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



